EXHIBIT 10.1

 

AMENDMENT SEVEN TO THE

1995 KEY EMPLOYEES’ STOCK OPTION PLAN OF

DUKE REALTY INVESTMENTS, INC.

 

This Amendment Seven to the 1995 Key Employees’ Stock Option Plan of Duke Realty
Investments, Inc. (“Plan”) is hereby adopted this 30th day of October, 2002 by
Duke Realty Corporation (“Corporation”).  Each capitalized term not otherwise
defined herein has the meaning set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Corporation maintains the Plan for the purposes set forth therein;
and

 

WHEREAS, pursuant to Section 4.1 of the Plan, the Board of Directors of the
Corporation (“Board”) and the Executive Compensation Committee of the Board
(“Committee”) have reserved the right to amend the Plan with respect to certain
matters; and

 

WHEREAS, the Committee has determined to amend the Plan to allow for the
deferral of option distributions through the Executives’ Deferred Compensation
Plan of Duke Realty Services Limited Partnership and to prohibit the repricing
of options issued under the Plan; and

 

WHEREAS, the Committee has approved and authorized this Amendment Seven to the
Plan;

 

NOW, THEREFORE, pursuant to the authority reserved to the Committee under
Section 4.1 of the Plan, the Plan is hereby amended, effective with respect to
all options outstanding as of October 30, 2002 and all options granted after
that date, by adding the following new subsection 3.3(c) to the end of Section
3.3 of the Plan:

 

“(c)         Repricing.  Except for adjustments made pursuant to Section 4.2,
the option price per share of stock (the ‘exercise price’) for any option
granted under the Plan may not be decreased after it is granted nor may any
option granted under the Plan be surrendered as consideration for the grant of
another option with a lower exercise price.”

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, Duke Realty Corporation by its officers thereunder duly
authorized, has executed this Amendment Seven to the 1995 Key Employees’ Stock
Option Plan of Duke Realty Investments, Inc. this 30th day of October, 2002.

 

--------------------------------------------------------------------------------